DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Amendment to claims filed 2-26-21 is acknowledged. Currently, claims 18, 20, 23-41 are pending. Claims 1-17, 19 and 21-22 are canceled. Claims 18 and 20 are currently amended. Claims 25 and 28 are withdrawn. Claims 38-41 are new.
Election/Restrictions
Claims 18, 20, 23-24, 26-27, 29-41 are allowable. Claims 25 and 28, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions A1, A2, B1 and B2, as set forth in the Office action mailed on 5-14-20, is hereby withdrawn and claims 25 and hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 18, 20, 23-41 are allowed.
Regarding claims 18 and 20, the prior art does not teach the limitation wherein partially curing the ink primarily comprises polymerizing the acrylate-containing species of the ink via acrylate polymerization and wherein post-curing the ink primarily comprises cyclopolymerizing the acrylate moiety and the ethenyl or ethynyl moiety of the cyclopolymerizable monomer in combination with the other features instantly claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUE H LIU whose telephone number is (571)270-5522.  The examiner can normally be reached on 1PM - 10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5702721176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/X.H.L/Examiner, Art Unit 1742         


/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742